Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1-3, 5-7, 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0260447 A1 (Kim).
With respect to claim 1, Kim shows a refrigeration device, comprising: a main body (10); a first door (40) pivotably mounted on a front side of the main body, the first door having an opening (Fig.3); a second door (50), pivotably mounted on a front side of the first door and configured to selectively open and close the opening; a first hinge member (130) for pivotably connecting the first door (40) to the main body; a second hinge member (140, 180) directly connected to the first door, the second hinge member including a second door hinge shaft (143) connected to the second door; and a first stop portion (185) fixed to a lower side of the second hinge member, said first hinge member (130) having a first limiting portion (137), the first stop portion (185) being matched with the first limiting portion (137), and wherein, when the first door rotates to a first preset angle, the first stop portion abuts against the first limiting portion (section 0132).  
With respect to claim 2, wherein the second hinge member (140, 180) further comprises a first door installation portion (183, 141) fixed on the first door (40), and the first stop portion (185) is located below the first door installation portion.  
With respect to claim 3, wherein the first stop portion (185) is integrally formed on the second hinge member (Fig.14).  
With respect to claim 5, wherein the first hinge member (130) comprises a first connection portion (131) that is fixed to the main body (10) and a first door hinge shaft (133) that is connected to the first door (40).  
With respect to claim 6, Kim shows wherein the first stop portion (185) is a stop block and the first limiting portion (137) is a limiting notch.
With respect to claim 7, Kim shows a refrigeration device, comprising: a main body (10); a first door (40) pivotably mounted on a front side of the main body, the first door having an opening; a second door (50) pivotably mounted on a front side of the first door to open or close the opening; a first hinge member (130) for pivotably connecting the first door (40) to the main body; and a second hinge member (140, 180) directly connected to the first door, the second hinge member  including a second door hinge shaft (143) connected to the second door (50), the second hinge member having a second limiting portion (145), the second door (50) having a second stop portion (190), the second stop portion (190) being matched with the second limiting portion (145), and wherein, when the second door (50) rotates to a second preset angle, the second stop portion (190) abuts against the second limiting portion (section 0133, section 0134, Fig.16).  
With respect to claim 10, wherein the refrigeration device further comprises a first stop portion (185) fixed on a lower side of the secondBSH-2017PO4158 27 hinge member, the first hinge member (130) comprises a first limiting portion (137), the first stop portion (185) is matched with the first limiting portion (137), and when the first door rotates to a first preset angle, the first stop portion is abutted against the first limiting portion (paragraph 0132).  
With respect to claim 11, wherein in a width direction of the main body, the first limiting portion (137) is located on an outer side of the second limiting portion (145, Fig.15), and the outer side is a side, which is away from an opening and closing side of the first door and/or the second door, of the main body.
With respect to claim 12, wherein the first hinge member (130) comprises a first connection portion (131) that is fixed on the main body (10) and a first door hinge shaft (133) that is connected to the first door (40), the second hinge member (140,180) further comprises a columnar portion (portion of 180 having hole 187 therein), and the columnar portion is hinged to the first door hinge shaft (133), wherein the columnar portion has a first shaft hole (187), and the first door hinge shaft (133) extends into the first shaft hole.  
With respect to claim 13, Kim shows wherein the second stop portion (190/193, Fig.14) is a stop block and the second limiting portion (145) is a limiting notch (Fig.15).
With respect to claim 14, wherein the first door (40) and second door (50) are respectively provided with a slot body (Fig.14), and the slot bodies of the first door and the second door are spliced to form a space accommodating the second hinge member (140 and 180). 
3.	Claims 7, 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN105546912 A1 (CN ‘912).
With respect to claim 7, CN ‘912 shows a refrigeration device, comprising: a main body (10, Fig.3); a first door (20) pivotably mounted on a front side of the main body, the first door having an opening (22, Fig.3); a second door (30, Fig.3) pivotably mounted on a front side of the first door to open or close the opening; a first hinge member (41, Fig.4) for pivotably connecting the first door (20) to the main body; and a second hinge member (42 and 43) directly connected to the first door, the second hinge member  including a second door hinge shaft (433, Fig.4) connected to the second door, the second hinge member having a second limiting portion (“stop surface” on hinge member 43,  paragraph 0055), the second door (30) having a second stop portion (442, Fig.6, paragraph 0055), the second stop portion (442) being matched with the second limiting portion (stop surface), and wherein, when the second door (30) rotates to a second preset angle, the second stop portion (442) abuts against the second limiting portion (paragraph 0055).  
With respect to claim 10, wherein the refrigeration device further comprises a first stop portion (422) fixed on a lower side of the secondBSH-2017PO4158 27 hinge member (43, Fig.5), the first hinge member (41) comprises a first limiting portion (“stop surface” on 41, paragraph 0052), the first stop portion (422) is matched with the first limiting portion, and when the first door rotates to a first preset angle, the first stop portion is abutted against the first limiting portion (paragraph 0052).  
With respect to claim 11, wherein in a width direction of the main body, the first limiting portion is located on an outer side of the second limiting portion, and the outer side is a side, which is away from an opening and closing side of the first door and/or the second door, of the main body (the limiting portions or “the stop surfaces” are on the outer side/circumference of the respective hinge members 41 and 43 and away from the opening side of the doors).  
With respect to claim 12, wherein the first hinge member (41) comprises a first connection portion (411) that is fixed on the main body (10) and a first door hinge shaft (413) that is connected to the first door (20, paragraph 0048), the second hinge member (43 and 42) further comprises a columnar portion (423, Fig.4), and the columnar portion is hinged to the first door hinge shaft (413), wherein the columnar portion has a first shaft hole, and the first door hinge shaft extends into the first shaft hole (Fig.4, Fig.5).  
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-3, 5, 6, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over CN105546912 A1 (CN ‘912) in further view of US 2015/0260447 A1 (Kim).
With respect to claim 1, CN ‘912 shows a refrigeration device, comprising: a main body (10); a first door (20, Fig.3) pivotably mounted on a front side of the main body, the first door having an opening; a second door (30, Fig.3), pivotably mounted on a front side of the first door and configured to selectively open and close the opening; a first hinge member (41, Fig.4) for pivotably connecting the first door (20) to the main body (see translation); a second hinge member (42 and 43, Fig.4) directly connected to the first door, the second hinge member including a second door hinge shaft (433, Fig.4) connected to the second door; and a first stop portion (422, Fig.4) fixed to the second hinge member (at 43, Fig.5), said first hinge member (41) having a first limiting portion (stop surface, paragraph 0052 of translation), the first stop portion (422) being matched with the first limiting portion, and wherein, when the first door rotates to a first preset angle, the first stop portion abuts against the first limiting portion (paragraph 0052 of translation).  With respect to claim 1, CN ‘912 doesn’t show the first stop portion fixed to a lower side of the second hinge member. Kim shows the first stop portion (185, Fig.14) fixed to a lower side of the second hinge member (180, 140). It would have been obvious to one having ordinary skill in the art to modify the first stop portion such that it is fixed to a lower side of the second hinge member, such as shown by Kim, since it has been held at a mere reversal/rearrangement of essential working parts of a device involves only routine skill in the art.
With respect to claim 2, the combination (CN ‘912) shows wherein the second hinge member (42 and 43) further comprises a first door installation portion (431 and 421) fixed on the first door (20), and the first stop portion (422, Fig.5) is located below the first door installation portion.  
With respect to claim 3, the combination (Kim) shows wherein the first stop portion (185) is integrally formed on the second hinge member (at 180, Fig.14).  
With respect to claim 5, the combination (CN ‘912) shows wherein the first hinge member (41, Fig.4) comprises a first connection portion (411) that is fixed to the main body (10) and a first door hinge shaft (413) that is connected to the first door (20, paragraph 0048 of translation).  
With respect to claim 6, the combination (CN ‘912) shows wherein the first stop portion (422, Fig.4) is a limiting notch (Fig.4), and the first limiting portion is a stop block (side surface of hinge 41).  
With respect to claim 13, CN ‘912 does not teach the second limiting portion is a notch. Kim shows wherein the second stop portion (190/193, Fig.14) is a stop block and the second limiting portion (145) is a limiting notch (Fig.15). It would have been obvious to provide the second stop portion with a stop block and the second limiting portion with a limiting notch, as such as shown by Kim, in order to prevent the second stop portion from hitting the second hinge when it is open at a smaller angle than the preset angle.
With respect to claim 14, CN ‘912 shows the first door (20) has a slot body (at 421, Fig.8) to accommodate the second hinge member (43) but doesn’t explicitly show the second door has the slot body. Kim shows a slot body (Fig.14) in the second door (50, Fig.14) to form space to accommodate the second hinge member (140). It would have been obvious to one having ordinary skill in the art to include a slot body in the second door of modified CN ‘912 to form space for the second hinge member, as taught by Kim, in order to make the outer surface of the second hinge member flush with the second door for providing aesthetically pleasing appearance and to easy operate the doors.  
6.	Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over CN105546912 A1 (CN ‘912) alone.
With respect to claim 8, CN ‘912 shows wherein the refrigeration device further comprises a door opener (not labeled, column above 442, Fig.6) fixed on the second door, the door opener is coupled to the second hinge shaft (Fig.6) but doesn’t explicitly teach that the second stop portion (442, Fig.6) and the opener are integrally formed. It would have been obvious to one having ordinary skill in the art to integrally form the two components together since it has been held that forming in one piece an article which has formally been formed in two pieces and put together involves only routine skill in the art and having an integral structure would provide a sturdy durable door opening mechanism with a door opening limit portion to provide a stable opening operation. 
With respect to claim 9, CN ‘912 as modified shows wherein the door opener comprises a second door installation portion (bottom of the opener, Fig.6) fixed on the bottom of the second door, and the second stop portion (442) is connected to the second door installation portion and extends downward (Fig.6).  
7.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over CN105546912 A1 (CN ‘912) in view of US 2015/0260447 A1 (Kim) in further view of US 2013/0147336 A1 (LEE).
	With respect to claim 4, modified CN ‘912 doesn’t explicitly disclose the second hinge member is formed by die casting. LEE teaches the hinge member (110, Fig.3) is formed by die casting (section 0067). It would have been obvious to one having ordinary skill in the art to make the second hinge member by die casting, such as taught by LEE in order to provide durable and quality production. 
8.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0260447 A1 (Kim) in further view of US 2013/0147336 A1 (LEE).
	With respect to claim 4, Kim doesn’t explicitly disclose the second hinge member is formed by die casting. LEE teaches the hinge member (110, Fig.3) is formed by die casting (section 0067). It would have been obvious to one having ordinary skill in the art to make the second hinge member by die casting, such as taught by LEE in order to provide durable and quality production.
	 
Response to Arguments
9.	Applicant’s arguments regarding claims 1 and 7 have been considered but are moot in view of the new grounds of rejection. Applicant argued that the second hinge member 43 of CN ‘912 is not directly connected to the first door, that it sits between the first hinge component 41 and the first stop part 42. The examiner takes the position that the examiner is now considering parts 42 and 43 to make up the second hinge member. 10.	With respect to applicant’s regarding that parts 42 and 43 can not be considered as a second hinge member because they serve different functions, the examiner takes the position that parts 42 and 43 as a unit form a second hinge member because they are preassembled together and are fixed to the first door and are thus considered as a second hinge member because they both move as a unit together with the first door (“the second hinge member 43 and the first stopper 42 form a pre-assembled part, and then are installed to the lower end of the first door 20 together” paragraph 0043 of translation) and both are used to couple the first hinge 41 to the first door 20 via the hinge shaft 413. Regarding applicant’s arguments regarding the stopper not fixed to a lower side of the combined elements 42 and 43, the examiner is now using Kim to teach a first stop portion that is fixed to a lower side of the second hinge member. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIWOT E TEFERA whose telephone number is (571)270-3320. The examiner can normally be reached M-F 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIWOT E TEFERA/Examiner, Art Unit 3637